Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “wherein said rivet has an elevation (h) measured in the direction of the rivet axis” is vague what the elevation is measured from?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann (DE 4309464 and Translation) in view of Kamada et al (US 2005/0266949) hereinafter Kamada.
Regarding claim 1, Baumann shows a saw chain (Figures 1-2) defining a center plane (a plane along a drive link 2, Figure 2) and wherein the saw chain comprises:
a plurality of connecting links (3-4, Figures 1-2) and a plurality of drive links (2, Figure 1) arranged between mutually adjacent ones of said connecting links;
a plurality of rivets (6, Figures 1-2) defining respective rivet axes (where is the 6” in Figure 2);
said plurality of rivets connecting said plurality of connecting links and said plurality of drive links in an articulated manner about said rivet axes (Figures 1-2);
each of said plurality of  connecting links (3-4, Figures 1-2) and each of said plurality of drive links (2) having rivet openings (for receiving the rivet 6 as seen in Figure 2);
said plurality of rivets projecting through corresponding ones of said rivet openings of corresponding ones of said plurality of connecting links and through corresponding ones of said rivet openings of said plurality of drive links (Figures 1-2);
said center plane running perpendicularly to said rivet axes and centrally through said plurality of drive links (see Figure 2);
selected ones of said plurality of connecting links being configured as cutting links with said cutting links having respective cutting sections (where the reference “3” in Figure 1);
said plurality of rivets each having end faces (Figure 2 shows left and right end faces of the rivet 6) and a core diameter (d, Figure 2 below);
at least one of said plurality of rivets having a depression formed in at least one of the end faces thereof (see recesses 8 in Figure 2);
said distance (q) increasing with an increasing radial distance from the rivet axis (see Figure 2 below, the distance between the recess and the center plane is increased in a radial direction);
said depression having a depression base (Figure 2 below).
Baumann also shows at least one end face of at least one of said plurality of rivets being formed on a rivet head (Figure 2, the rivet head is a head having the depression) having an enlarged outer diameter (an outer diameter of the head, Figure 2); 
said rivet head projecting over an outer surface of the corresponding one of said plurality of connecting links 45associated therewith (see Figure 2).
However, Baumann fails to shows that said depression base surrounded by a depression edge (another word, the depression base is a flat surface) and said depression base being at a distance (e) from said center plane with said distance (e) not increasing at any point of said depression base with an increasing radial distance from the rivet axis as set forth in the claim.
Kamada shows a rivet or a connecting pin (32, Figures 3-5) for connecting chain links, wherein the connecting pin has two ends which each has a depression base surrounded by a depression edge (flat surface 32d surrounded by a depression edge “where the reference 32” is in Figure 5) to form a frusto-conically shaped recess (32c). Wherein said depression base, at a distance from a center plane, is not increasing at any point of said depression base with an increasing radial distance from a rivet axis (Figure  5, since the flat surface 32d is flat and parallel to the center plane of the chain, any point of the depression base is constant relative to the center plane).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the rivet recesses of Baumann to have a flat surface or a flat surface base, as taught by Kamada, in order to provide less shearing force to applied to the connecting links (outer links) and prevent any deformation or damage of outer link when the connecting pin or rivet is removed (Para. 29 of Kamada).
Moreover, it would have been an obvious matter of design choice to make the rivets or connecting pins of whatever form or shape was desired or expedient, including a flat surface of the recess depressions as set forth in the claim. Furthermore, the shape of the recess base is merely a recognized equivalent way to reduce weight, cost manufacture, and significantly improve the expression of the radial expression of the radial bearing pressure in the rivet shank, since applicant has not disclosed that having any specific construction of the recess base (flat) solve any stated problem or is for any particular purpose, and it appears the flat surface of the recess base of the rivet or the connecting pin would perform equally well while being constructed of any shape of convex recesses (see Baumann’s recess). A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey etal., 149 USPQ 47.
In doing so, the recess or depression of the rivet can be reproduced herein below in Figure 2 of Baumann below to have a flat surface base and an edge surround the base, wherein said depression base having a greatest distance (a) to the rivet axis lying in a range of 30% to 100% of half of said core diameter (d) of the rivet (Figure 5 of Kamada) and the ratio of half said enlarged outer diameter of said 5rivet head to the greatest distance of said depression base from said rivet axis being 1.5 to 3.5 (Kamada’s Para. 19 recites “a floor diameter D2 of from approximately 60% to approximately 90% of an outer diameter D1”, therefore, some percent are within the ratio range, for an example, D2=60% D1, D1/D2=1/60%=1/0.6=1.666. Moreover, the enlarged outer diameter of said 5rivet head (D1 with a thickness of a portion 37) is much larger than the D1 as seen in Kamada’s Figure 6. Thus, this ratio is met).
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the ratio of half said enlarged outer diameter (b) of said rivet head to the greatest distance (a) of said depression base from said rivet axis is any reasonable ratio range including the claimed ratio range (1.5 to 3.5), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The claimed ratio range would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  These are known discovering the optimum or workable ratio ranges depending on the size and shape, structure, weight, cost, and shearing force applied to outer or connecting links that require the rivet or connecting pin to be manufactured or demanded.
If one was to argue that the modified saw chain of Baumann’s greatest distance of said depression base is not 30% to 100% of half of said core diameter, then the following rejection is applied.
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the greatest distance of said depression base is 30% to 100% of half of said core diameter or any reasonable range including the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The claimed range would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  These are known discovering the optimum or workable ranges depending on the size and shape, structure, weight, cost, and shearing force applied to outer or connecting links that require the rivet or connecting pin to be manufactured or demanded. 
Regarding claim 2, the modified saw chain of Baumann shows all of the limitations as stated in claim 1 including that said depression base is curved convexly (Kamada’s Figure  5, since the recess is a frusto-conically shape and see Baumann’s Figures 2-3, the depression is convexly from the base).
Regarding claim 3, the modified saw chain of Baumann shows that said greatest distance of said depression base lies in range of 30% - 80% of half of said core diameter of the rivet (see Kamada’s Figure  5).
If one was to argue that the modified saw chain of Baumann’s greatest distance of said depression base is not 30-80% of half of said core diameter, then the following rejection is applied.
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the greatest distance of said depression base is 30-80% of half of said core diameter or any reasonable range including the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The claimed range would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  These are known discovering the optimum or workable ranges depending on the size and shape, structure, weight, cost, and shearing force applied to outer or connecting links that require the rivet or connecting pin to be manufactured or demanded. 
Regarding claim 4, the modified saw chain of Baumann shows that a greatest distance (c) of said depression to the rivet axis corresponds to at least 110% of said greatest distance (a) of said depression base to the rivet axis (the modified rivet of Bauman can be met it because as the claim is written, it is unclear how the greatest distance of said depression is measured. Examiner can measure any point on the rivet recess to the rivet axis corresponds to at least 110% of said greatest distance of said depression base to the rivet axis, moreover, the recess base is within the rivet recess or depression).


    PNG
    media_image1.png
    883
    891
    media_image1.png
    Greyscale

Regarding claims 5-7, the modified saw chain of Baumann shows that said depression has a depth (f) measured parallel to the rivet axis which is less than said greatest distance (a) of said depression base from the rivet axis (see Kamada’s Figure  5) and wherein said depth (f) is less than 30% of said greatest distance (a). See Kamada’s Figure  5. 
Regarding claims 10-11, the modified saw chain of Baumann shows that the connecting link has a chamfer formed at the rivet opening thereof; and, the chamfer has a depth (k) which is at most 20% of the thickness of the connecting link (see Figure 2 of Baumann, the chamfer formed of the connecting link opening, where the reference 10’ is at most 30% of the thickness of the connecting link).
If one was to argue that the modified saw chain of Baumann’s chamfer is not at most 30% of the thickness of the connecting link, then the following rejection is applied.
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the chamfer of the connecting link is at most 20% of the thickness of the connecting link or any reasonable range including the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The claimed range would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  These are known discovering the optimum or workable ranges depending on the size and shape, structure, weight, cost of connecting links which are coupled the connecting pin or rivet to be manufactured or demanded.
Regarding claim 12, the modified saw chain of Baumann shows that said one of said plurality of rivets has a collar (Figure 2 of Baumann above) arranged in the rivet opening of the link without projecting into the rivet opening of the plurality of connecting link.
Regarding claim 20, the modified saw chain of Baumann shows all of the limitations as stated above including that  
Said depression has a depth (Baumann’s figure 2, the depth of the recess 8) measured parallel to the rivet axis;
said rivet head has an elevation (Baumann’s Figure 3 below) measured in the direction of the rivet axis (Figure 3 below. Please note that as the claim is written, the elevation is not defined well and provided how it can be measured from); wherein at least one end face of a 40rivet of the plurality of rivets is formed on a rivet head (the head has the depression, Figure 2 of Baumann) having an enlarged outer diameter (see the discussion in claim 1 above and Figure 2 of Baumann); and, said rivet head projects over an outer surface of the connecting link associated therewith (Figure 2 of Baumann), and 
wherein said depth of said depression is less than 30% of said elevation of said rivet head (Baumann’s Figure 3 below).
If one was to argue that the modified saw chain of Baumann’s depth of the recess is not less than 30% of said elevation of said rivet head, then the following rejection is applied.
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have Baumann’s depth of the recess is not less than 30% of said elevation of said rivet head or any reasonable range including the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The claimed range would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  These are known discovering the optimum or workable ranges depending on the size and shape, structure, weight, cost of rivets to be manufactured or demanded.


    PNG
    media_image2.png
    764
    671
    media_image2.png
    Greyscale

Response to Arguments
Applicant's arguments filed 07/19/2022 have been fully considered but they are not persuasive for the following reasons:
With regards to the ratio of 1.5-3.5 as set forth in the remarks, pages 14-17, this argument is acknowledged, but it is not persuasive because the combination of Baumann in view of Kamada shows the ratio. See explanations and calculations in the claim 1 above.
With regards to “the depression base is configured so as to be curved convexly” as set forth in the remarks, pages 17-18,  it is not persuasive because Baumann’s Figures 2-3 shows the recess 8 is curved convexly toward to outer surfaces. Please note that Baumann’s recess is modified to have a flat base, as taught by Kamada. This modification would have involved only routine skill in the art to accommodate the aforementioned requirements, the outer end portion of Baumann’s recess is still curved convexly or bulbous.
Further, applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With regards to “Because of the convex curvature of the depression base, the forces, which are introduced into the rivet during riveting, are partially directed inwardly toward the rivet axis in the region of the rivet base. In this way, the radial forces on the assigned connecting link are low, whereby the durability of the rivet connection is increased” as set forth in the remarks, page 18, this argument is not persuasive. This matter is not in the claim. Also, if Applicant argued the convexly curved base of the depression is shown at an alternative embodiment as shown in dashed line  of Applicant’s figure 6, this argument has an issue because the claims 1-2 require “said depression base, at a distance from a center plane, is not increasing at any point of said depression base with an increasing radial distance from a rivet axis” or another word, this base is flat and conflict with this argument.
However, if Applicant believes that the claimed invention’s apparatus different from the prior art’s apparatus or needs to discuss the rejections above or suggestion amendments that can be overcome the current rejections, Applicant should feel free to call the Examiner to schedule an interview.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/       Primary Examiner, Art Unit 3724                                                                                                                                                                                                          9/13/2022